OPINION — AG — A PERSON WHO IS NOT " ABLE TO READ OR WRITE " IS NOT ELIGIBLE TO BE A MEMBER OF A BOARD OF EDUCATION. YOUR LETTER DOES NOT INDICATE WHETHER THE PERSON YOU REFER TO IS BOTH A MEMBER OF THE BOARD OF EDUCATION AND THE CLERK THEREOF, AND IT IS REQUESTED THAT YOU SO ADVISE US BEFORE WE UNDERTAKE AN ANSWER TO YOUR QUESTION AS TO WHETHER THE CLERK OF THE BOARD OF EDUCATION MUST BE " ABLE TO READ OR WRITE ". CITE: 70 O.S. 1961, 4-23 [70-4-23], 74 O.S. 1961 18 [74-18](B), 70 O.S. 1961, 1-15 [70-1-15], 70 O.S. 1961 101 [70-101] (J. H. JOHNSON)